Exhibit 99.1 AMERICAN APPAREL PROVIDES UPDATE ON STATUS OF ACCOUNTING EVALUATION § Company to restate previously issued consolidated financial statements for the year ended December 31, 2008 to reclassify revolving credit facility as a current liability § Restatement to have no impact on previously reported net cash flows, cash position, revenues, net income or comparable store sales § Company preparing amended 10-K for the year ended December 31, 2008, and 10-Q for the quarter ended March 31, 2009 to file as soon as practicable LOS ANGELES, July 23, 2009 – American Apparel, Inc. (NYSE Amex: APP) today provided an update on the status of its accounting evaluation of the classification of its revolving credit facility as a long-term obligation and certain other balance sheet and cash flow presentation matters in its previously issued consolidated financial statements. On July 17, 2009, the Company’s management and the Audit Committee of the Board of Directors determined that the Company will need to restate its previously issued consolidated financial statements for the year ended December 31, 2008 in order to reclassify its revolving credit facility as a current liability. As a result, the
